DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Pursuant to the amendment dated 12/28/2021, claim 21 has been cancelled and new claim 22 has been added.  Claims 1-20 and 22 are pending.  
Applicant’s comment in the response filed 12/28/2021 that claim 6 has been amended to replace EiPy-PEG with UPy-PEG is noted; however, the claim was amended to do the opposite (UPy-PEG was replaced with EiPy-PEG).  The examiner has interpreted the claim to read on the elected species “UPy-PEG” (see response to election of invention and species below) because the remarks indicate that this was the intended limitation and because the term “EiPy-PEG” is not found in the specification.  In the interest of compact prosecution, claim 6 is rejected under 35 USC 112(a) and 112(b) for its current wording.  Clarification is required.  

Election/Restrictions
Applicant’s election without traverse of Group I and the species (A) the agent is mitomycin C, (B) the hydrogel is UPy-PEG hydrogel, and (C) the hydrophobic moiety is cholesterol in the reply filed on 12/28/2021 is acknowledged.
The method claim 21 has been cancelled.  
s 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2021.

Claims 1-15, 20, and 22 are under current examination.  

Claim Objections
Claims 1-15, 20, and 22 are objected to because of the following informalities:  

Each of the claims is missing an article at the beginning of the sentence, e.g. “An applicable chemical composition…” or e.g. “The applicable chemical composition according to claim 1”. 

  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 6 has been amended to recite “EiPy-PEG”; however, this term does not appear in the application, as filed, and is therefore considered new matter under 35 USC 112(a).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the combination of a carrier system and the agent conjugated to or connected by a linker to a hydrophobic moiety" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.


See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to “A system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. In re Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”); < Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).

Regarding claim 3, the parentheses surrounding the word “diffusion” render the claim indefinite because it is unclear whether the limitation(s) contained within the parentheses are part of the claimed invention. 

Claim 4 recites the term “suitable” to characterize the carrier system.  This renders the claim indefinite because the claim appears to restrict the carrier system; however, one having ordinary skill in the art would not unambiguously be able to ascertain which carrier systems are suitable as the concept of suitability may vary depending upon the final use of the claimed product and upon the opinion of the individual end user. 

Claim 5 recites the term “suitable” to characterize the hydrogel and the hydrophobic domains.  This renders the claim indefinite because the claim appears to 

Claim 6 has been amended to recite “EiPy-PEG”.  This renders the claim indefinite because this does not appear to be a term of art and it is unclear what substances are embraced by this term.  

Regarding claim 7 the parentheses surrounding the words “cholesterol”, “pyrene”, “vitamin A and E”, and “adamantane” render the claim indefinite because it is unclear whether the limitation(s) contained within the parentheses are part of the claimed invention. 

Claim 7 recites the term “suitable” to characterize the moiety and the derivative with a hydrophobic character.  This renders the claim indefinite because the claim appears to restrict the moiety and the derivative with a hydrophobic character however, one having ordinary skill in the art would not unambiguously be able to ascertain which hydrogels and hydrophobic domains are suitable as the concept of suitability may vary depending upon the final use of the claimed product and upon the opinion of the individual end user. 

Claim 9 is indefinite because the claim is directed to a product, “applicable chemical compositions” but claim 9 recites that the composition “is locally delivered” 

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

In this case, claim 4 fails to further limit the subject matter of the claim upon which it depends.  The composition of claim 1 is interpreted under 35 USC 112 to contain only the substances specifically recited in the claims (i.e. only the agent which has been conjugated to a hydrophobic moiety).  Thus, claim 4 fails to further limit claim 1 because the composition delineated in claim 1 does not contain any further 
Amending claim 4 to recite “… which comprises the agent and further comprises a suitable carrier system…” in place of “comprising” would place the claims in proper dependent form.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoti et al. (US 4,772,594; publication date: 09/20/1988; cited in the IDS filed 01/17/2020).



Hashimoto discloses a prodrug wherein the active agent mitomycin C is conjugated via a spacer (i.e. a “linker” per the instant claims) to cholesterol, which on administration is gradually converted to the parent compound (i.e. it is used for extended release of the mitomycin C; col 2; limitations of instant claims 1-3, 7, 8, and 10-15).
With respect to claim 9, the composition is suitable for local delivery by injection and therefore considered to fall within the scope of claim 9.
With respect to claim 20, the conjugate could be sold and therefore falls within the scope of claim 20.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoti et al. (US 4,772,594; publication date: 09/20/1988; cited in the IDS filed 01/17/2020) in view of Gravett et al. (US 9,326,934; issue date: 05/03/2016) and further in view of Dankers et al. (Adv. Mater 24, 2703-2709; publication year: 2012).



Hashimoto discloses a prodrug wherein the active agent mitomycin C is conjugated via a spacer (i.e. a “linker” per the instant claims) to cholesterol, which on administration is gradually converted to the parent compound (i.e. it is used for extended release of the mitomycin C; col 2; limitations of instant claims 1-3, 7, 8, and 10-15).
Thus, Hashimoto discloses the elected species of agent conjugated to the elected species of hydrophobic moiety.  
With regard to claims 4-6 and 22, Hashimoto discloses further that the conjugate may be delivered in a vehicle such as liposomes (col 2) but does not disclose a hydrogel.  
Gravett discloses delivering mitomycin C in a hydrogel (title, col 47).  
Thus, one having ordinary skill in the art would recognize hydrogel vehicles as suitable for delivery of mitomycin C.  
Gravett does not disclose the elected species of hydrogel: UPy-PEG.  
Dankers discloses a ureidopyrimidinone functionalized PEG hydrogel whose rheological and materials properties can be tuned through small molecular changes shows thixotropic behavior rendering it suitable for injection through needles or catheters (p 2704, 2706, and 2707).
It would have been prima facie obvious to formulate the cholesterol-mitomycin C conjugate disclosed by Hashimoto in the UPy-PEG hydrogel vehicle disclosed by 
With respect to claim 9, the composition is suitable for local delivery by injection and therefore considered to fall within the scope of claim 9.
With respect to claim 20, the conjugate could be sold and therefore falls within the scope of claim 20.  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617